Citation Nr: 0210453	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE        

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from May 1952 to May 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran served during the Vietnam era.  

3. The veteran died on March [redacted], 1993 of cardio respiratory 
arrest with an underlying cause of metastatic colon cancer 
and contributing factors of cervical spine with cervical 
strain, excruciating headaches and bursitis.  

4. At the time of the veteran's death, service connection was 
in effect for a left eye disorder, cervical spine disorder, 
left shoulder disability, a low back disability, a sinus 
disorder, and a left cheek condition.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 5103(A), 5107 (West 
Supp. 2001); 38 U.S.C.A. §§ 1131, 1133, 1310 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to these issues.  The 
appellant had a personal hearing on this matter in March 
1994, the transcript of which is associated with the 
veteran's claims folder.  In a letter dated in April 1995, 
the RO informed the appellant as to the evidence required for 
an herbicide exposure claim.  The RO issued a statement of 
the case (SOC) in December 1993 and supplemental statements 
of the case (SSOC) in November 1997 and in April 2002, which 
outline the facts, and pertinent law and regulations.  Thus, 
the appellant has been duly notified of the law and 
regulations that apply to her claim and the requirements 
imposed on both her and the VA.  

Essentially, in light of the above, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

The appellant in this case contends that her husband's death 
was related to herbicide exposure that occurred during his 
period of service.  Initially, the Board finds that service 
connection for the cause of the veteran's death is not 
established.  Service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

Further, some chronic diseases are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (2001) (listing applicable chronic diseases.)  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other conditions, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

In this case, the appellant has stated that while the veteran 
was stationed in New Mexico during his period of service, he 
was in basic atomic munitions and was exposed to herbicides, 
or Agent Orange.  The appellant contends that the veteran's 
death is attributable to that exposure.  Pertinent 
regulations state that a disease listed in 38 C.F.R. § 3.309 
(2001) associated with exposure to certain herbicide agents 
during a period of service in Vietnam, will be considered to 
have been incurred in service under the circumstances 
outlined in the regulations, even though there is no evidence 
of such disease during the veteran's period of active 
service.  38 C.F.R. § 3.307(a)(6)(i) (2001).  

The Board first observes that while the veteran served for a 
period of time in Vietnam, the cancer from which he died is 
not one of the enumerated diseases within the regulatory 
provisions.  38 C.F.R. § 3.307(a)(6)(i).  Further, in a 
letter dated in January 1998 from the Defense Special Weapons 
Agency, it is noted that there were no U.S. atmospheric 
nuclear tests conducted during the period of the veteran's 
presence in New Mexico.  Thus, in light of the above, that 
is, no listed disorder and no evidence of an incident at the 
applicable time, this regulation does not apply under these 
factual circumstances.  Thus, the appellant's claim on this 
basis fails.  38 C.F.R. § 3.307(a)(6)(i).  

Moreover, on a direct basis as well, the appellant's claim 
must be denied.  In particular, as to the veteran's service 
medical records, there is no evidence, no notations, 
diagnoses or clinical data otherwise of any sort of cancer 
before or during his period of service, or for that matter, 
until approximately five years after separation from service.  
The record disclosed that the veteran separated from service 
in May 1978 and was first diagnosed with carcinoma of the 
colon in approximately 1983.  Medical records associated with 
the veteran's claims folder do not reveal any relevant 
treatment prior to 1983, at which time the veteran underwent 
a resection of the colon.  Therefore, in light of the absence 
of any related treatment, notations, or pertinent diagnosis 
in service, and no objective evidence otherwise to relate the 
veteran's cause of death to his period of service or exposure 
to either Agent Orange or atomic munitions, the appellant's 
service connection claim must be denied on this premise as 
well.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Moreover, as to the appellant's allegations that the 
veteran's service-connected disabilities contributed to his 
death, her contentions are not substantiated by the evidence 
of record.  The appellant has emphasized that per the death 
certificate, the cause of death is noted as cardio 
respiratory arrest with an underlying cause of metastatic 
colon cancer and contributing factors of cervical spine with 
cervical strain, excruciating headaches, and bursitis.  The 
Board notes that during the veteran's lifetime, service 
connection was in effect for a left eye disorder, cervical 
spine disorder, left shoulder disability, a low back 
disability, a sinus disorder, and a left cheek condition.  

In this regard, the Board notes that a private medical doctor 
provided a statement dated in June 1993 to the effect that 
the veteran's chemotherapy treatment for his colon cancer was 
severely limited by his service-connected disabilities in 
that they reduced the amount of therapy that could be 
administered.  Nonetheless, other than the doctor's statement 
as indicated above, there are no clinical data otherwise to 
link the veteran's death due to cardio respiratory arrest 
with an underlying cause of metastatic colon cancer to his 
service-connected disabilities.  The doctor's statement 
alone, without further enhancements, does not constitute the 
objective evidence required to substantiate a link between 
the cancer that caused the veteran's death and his period of 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
doctor's statement merely serves to show that the veteran's 
various other disabilities, service-connected and otherwise 
casually shared in producing death, but did not show that 
there was a causal connection per se between those 
disabilities and the veteran's death.  38 C.F.R. § 3.312(c).  
Essentially, the doctor's statement does not support that the 
veteran's service-connected disabilities contributed 
substantially or materially to cause death, or that they 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  

Thus, in sum, there is no competent evidence of record to 
link the veteran's death with his period of active military 
service, either on a direct basis or from exposure to Agent 
Orange during service.  Overall, the objective evidence of 
record fails to substantiate any of the appellant's 
allegations.  Moreover, the appellant has not provided or 
indicated that other medical evidence exists that might prove 
helpful in supporting her claim.  38 U.S.C.A. § 5107.  

There simply is nothing of record to support that a service-
connected disability was the principal cause of the veteran's 
death or was etiologically related to his death.  38 C.F.R. § 
3.312(b).  Moreover, there is nothing to support that a 
service-connected disability was a contributory cause of 
death.  38 C.F.R. § 3.312(c).  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107.  


ORDER

Service connection for cause of the veteran's death is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

